Per Curtam,
This bill was brought to restrain the borough of Chambers-*521burg from manufacturing and supplying electricity for the use and benefit of its inhabitants under the provisions of the act of May 20, 1891, P. L. 90. It is grounded mainly on allegations which, in substance, are (1) that said act is unconstitutional, and (2) that the debt, which would necessarily be incurred by the borough in carrying into effect its proposed undertaking, will increase its indebtedness to an amount in excess of the constitutional limit of seven per centum of the assessed valuation of taxable property within the corporate limits. As to both of these allegations, the learned master’s findings of fact and legal conclusions are in defendant’s favor. The first five specifications charge error in overruling the several exceptions to the master’s conclusions of law recited therein respectively. For reasons sufficiently stated in the report and in the opinion of the learned president of the common pleas, approving the same, we think there was no error in refusing to sustain either of said exceptions.
The burden was on the plaintiffs to prove that the indebtedness of the borough would be necessarily increased to an amount exceeding the constitutional limit, etc. In that they were unsuccessful.
While the legislative intention may not be as clearly and happily expressed as it might have been, we fail to discover anything in the provisions of the act that is in conflict with the constitution. The power of the legislature to authorize municipal corporations to supply gas and water for municipal purposes, and for the use and benefit of such of their inhabitants as wish to use and are willing to pay therefor at reasonable rates, has never been seriously questioned. In view of the fact that electricity is so rapidly coming into general use for illuminating streets, public and private buildings, dwellings, etc., why should there be any doubt as to the power to authorize such corporations to manufacture and supply it in like manner as artificial gas has been manufactured and supplied ? It is a mistake to assume that municipal corporations should not keep abreast with the progress and improvements of the age.
The subjects of complaint in the remaining specifications are the learned judge’s refusal to reduce the master’s fee, and the decree dismissing the bill. As to the former he says: “We are unable to see any good reason why the bill as taxed should *522not be allowed. The master’s work was protracted, and he has given it careful study and attention.” In the absence of any evidence that would justify us in saying that the fee is clearly excessive, we must assume that the compensation sanctioned by the court was not unreasonable.
The decree dismissing the bill is the logical sequence of the facts and legal conclusions properly drawn therefrom. The questions involved are so well considered and so satisfactorily disposed of by the learned master and court below, that further comment is unnecessary.
Decree affirmed and appeal dismissed with costs to be paid by appellants.